Case
 Case1:19-cv-01480-FB-RER
      1:19-cv-01480-FB-RER Document
                            Document16-2
                                     17 Filed
                                         Filed06/26/19
                                               06/26/19 Page
                                                         Page11ofof22PageID
                                                                      PageID#:#:57
                                                                                 55



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
KEVIN ALLRED,
                                                                        JUDGMENT PURSUANT TO
                                            Plaintiff,                  RULE 68

                          -v-                                           Index No. 19 Civ. 1480

THE CITY OF NEW YORK, New York City Police
Department Officer (“P.O.”) CHRISTOPHER LEVINE,
P.O. PHILIP KARA, and Sergeant NOVAIDUL
NEON, in their individual capacities,

                                             Defendants.
--------------------------------------------------------------------x
         WHEREAS, plaintiff Kevin Allred commenced this action by filing a complaint on or

about March 14, 2019, alleging that various defendants violated plaintiff Kevin Allred’s civil

rights; and

        WHEREAS, on June 12, 2019, defendant The City of New York served on plaintiff Kevin

Allred a Rule 68 Offer of Judgment pursuant to the Federal Rules of Civil Procedure Rule to

resolve all claims; and

        WHEREAS, on June 25, 2019, plaintiff Kevin Allred accepted defendant The City of New

York's Rule 68 Offer of Judgment; therefore

         IT IS HEREBY ORDERED THAT, pursuant to Rule 68 of the Federal Rules of Civil

Procedure, judgment against defendant The City of New York be entered in favor of plaintiff Kevin

Allred in this action for the sum of One Thousand and One Dollars ($10,001.00), plus reasonable

attorneys’ fees, expenses and costs to June 12, 2019; and

        IT IS FURTHER ORDERED THAT, this judgment shall be in full satisfaction of all

federal and state law claims or rights plaintiff Kevin Allred may have to damages, or any other

form of relief, arising out of the alleged acts or omissions of defendants The City of New York;
Case
 Case1:19-cv-01480-FB-RER
      1:19-cv-01480-FB-RER Document
                            Document16-2
                                     17 Filed
                                         Filed06/26/19
                                               06/26/19 Page
                                                         Page22ofof22PageID
                                                                      PageID#:#:58
                                                                                 56



New York City Police Officer (P.O.) CHRISTOPHER LEVINE, P.O. PHILIP KARA, and

Sergeant NOVAIDUL NEON; or any official, employee, or agent, either past or present, of The

City of New York or any agency thereof, in connection with the facts and circumstances that are

the subject of Mr. Allred’s claims in this action; and

       IT IS FURTHER ORDERED THAT, this judgment shall act to release and discharge

defendants The City of New York; New York City Police Officer (P.O.) CHRISTOPHER

LEVINE, P.O. PHILIP KARA, and Sergeant NOVAIDUL NEON, and all past and present

officials, employees, representatives and agents of The City of New York or any agency thereof,

from any and all claims that were or could have been alleged by plaintiff Kevin Allred in this

action; and

       IT IS FURTHER ORDERED THAT, there shall be no interest on the amount of the

judgment.


                                              /S/ Frederic Block   6/26/2019
                                              _____________________________________
                                                     Frederic Block, U.S.D.C.J.




                                                 2
